                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RONALD CONNICK,

                      Plaintiff,                               4:18CV3084

       vs.
                                                                   ORDER
UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


      This matter comes before the Court on the Stipulation of Dismissal of this case

with prejudice (Filing No. 29). The Court being advised in the premises, finds that such

an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear its own costs.



      Dated this 11th day of February, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
